Title: To Thomas Jefferson from James Heaton, 20 April 1826
From: Heaton, James
To: Jefferson, Thomas


Aged and Honored Sir,
Middletown, Butler county, Ohio,
April 20th 1826.
Permit a plain man, a native of Virginia, an admirer of your character, who feels an interest in your fame, and who always has eagerly laid hold of every thing, that he thought ever escaped your pen, as political and moral perfection; I say, permit such a man, to occupy a few minutes of your precious and remaining time—It has for many years been conjectured, that you would favor the world, at some period, with a political treatise, having for one object, the abolition of slavery. If Heaven, in mercy to the blacks, and safety to the whites, and unfading honor to your already great name and fame, should so move you, to leave but one single page, to that effect; many of your devoted friends, and political deciples firmly believe, it would have a more certain, calm, permanent and irrisistible effect, than any, and all things, said, and written thereon since the existence of the american Government—I am well aware, that to ask you to write me your opinion, in detail, on that subject, would be improper, and for me to trouble you with a tedious letter would be impertinent; But my zeal on the subject, together with a long confirmed opinion of the goodness of your heart, and rectitude of your Head, has emboldened me, to pray of you, to give me two lines, expressive of the probability, of your leaving, for the World, your thoughts on that subject.—I fear in making this request, I may be censured for impertinence, or gross ignorance of proper decorum, or both; if however I err, in anyway, I beg forgiveness—And whatever may be the fate of this my request, I shall die, as I have lived, the undeviating friend to the good name, fame and character of Jefferson.James Heaton.